Citation Nr: 1456296	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  09-08 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.H.

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.

These matters initially came before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO, among other things, denied reopening of a previously denied claim for entitlement to service connection for low back disability and entitlement to a TDIU.  Jurisdiction over this case was subsequently transferred to the VARO in Roanoke, Virginia, and that office forwarded the appeal to the Board.

In March 2011, the Veteran testified at a videoconference hearing at the RO before the undersigned; a transcript of that hearing is of record.

In September 2011, the Board granted the application to reopen and remanded the reopened claim to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran submitted additional evidence to the Board after re-certification of the appeal, but his representative indicated in the November 2014 post-remand brief that the Veteran waived initial AOJ review of this evidence.  A remand for such review is therefore not required.  38 C.F.R. § 20.1304(c) (allowing waiver of right to initial AOJ review of evidence submitting after notification of certification of the appeal to the Board).


FINDINGS OF FACT

1.  A chronic disease relating to the low back did not manifest in service or within the one year presumptive period, and current low back disability is unrelated to low back pain and strain in service.

2.  The Veteran's only service-connected disability, bilateral hearing loss, rated noncompensable, does not render him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service and arthritis of the low back may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The requirements of the statute and regulation have been met with regard to the claims being decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in March 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  Some of the records of the Social Security Administration's (SSA's) disability determination are of record and the Board instructed in its September 2011 remand that any remaining records be obtained.  The AOJ requested these records from SSA and in November 2011 SSA indicated that the records did not exist and further efforts to obtain them would be futile because they had been destroyed.  The AOJ was therefore not required to take additional action pursuant to its duty to assist and complied with the Board's remand instructions in this regard.  38 C.F.R. § 3.159(c)(2) (requiring VA to continue to request Federal records unless it concludes that records sought do not exist or that further efforts to obtain them would be futile, for example, when the custodian indicated the records have been destroyed).

The Veteran was also afforded a May 2012 VA examination as to the etiology of his low back disability pursuant to the  Board's September 2011 remand.  For the reasons discussed below, the examination was adequate because the nurse practitioner who conducted the examination and provided an opinion as to the etiology of the Veteran's low back disability supported her conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

In the November 2014 post-remand brief, the Veteran's representative argued that that the examination was inadequate because the Board had instructed that it be conducted by an examiner with "appropriate expertise" and "a Nurse Practitioner does not have that expertise."  While the Veteran's representative is correct that a nurse practitioner conducted the May 2012 VA examination pursuant to the Board's remand instructions, this does not render the examination inadequate, for several reasons.  First, the Veteran's representative has made no specific argument as to why a nurse practitioner does not have appropriate expertise to conduct an examination to determine whether a current back disability is related to low back pain and strain in service.  The Veteran's representative has therefore not met his burden of rebutting the presumption that the nurse practitioner was competent.  Cox v. Nicholson. 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence).  Moreover, the Court has specifically held that a nurse practitioner as a trained health care professional may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient.  Id.  Finally in this regard, the discussion below reflects that the nurse practitioner prepared an examination report that discussed the Veteran's medical history, included relevant examination findings, and indicated the reasons for the opinion given based on an accurate characterization of the evidence of record.  The Board therefore finds that the nurse practitioner had appropriate expertise as instructed by the Board to answer the medical questions at issue in this case and a remand for a new VA examination is not warranted.

Finally in this regard, during the March 2011 Board hearing, the undersigned explained the issues of entitlement to service connection for a low back disability and a TDIU, sought to identify any further development that was required to help substantiate the claims, and left the claims file open for 90 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  Leavey v. McDonald, No. 12-1883, 2014 WL 6065599 (Vet. App. Nov. 14, 2014), slip op at 6.

For the reasons set forth above, VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for a low back disability and entitlement to a TDIU are thus ready to be considered on the merits.


Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran has been diagnosed with multiple low back disabilities including arthritis and has therefore met the current disability requirement.  There is also evidence of in-service back injury, as a December 1969 service treatment record indicates that the Veteran experienced low back pain and was diagnosed with low back strain.  The dispositive issue in this case is therefore whether there is a relationship between the current disability and the in-service injury.

Initially, the Board notes that, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is one of the listed diseases and the Veteran has been diagnosed with arthritis.  Here, however, arthritis was neither shown nor noted in service; 38 C.F.R. § 3.303(b) is therefore inapplicable.  Moreover, chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In this case, however, there is neither evidence nor argument that arthritis manifested within the one year presumptive period and entitlement to service connection for a low back disability is therefore not warranted on this basis.

The Veteran and his representative contend that his current low back disability is related to the in-service low back pain and strain, as demonstrated by the in-service injury, continuous back symptoms since then, the fact that in April 1972, about two years after service, the Veteran experienced back symptoms and was diagnosed with acute lumbar disc disease and a herniated disc, and two positive private nexus opinions.  For the following reasons, the Board finds that the evidence weighs against the claim.

The December 1969 treatment note indicated that the Veteran was seen with back pain for one day.  The examiner wrote that he had low back pain with no muscle spasm or radiation to the legs, and that deep tendon reflexes were positive bilaterally, with muscle strength full and sensation intact.  The diagnosis was low back strain.  Shortly thereafter, on the April 1970 separation examination, the spine was normal.  Although there is no report of medical history of record, the Veteran certified on the separation examination report that he "read and understood the provisions of BUMED INST. 6120.2B."  He thus indicated that he was informed that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician.  See Real vs. U.S., 906 F.2d 1557, 1559 (Fed. Cir. 1990).  The Veteran wrote in his August 1979 original compensation claim (VA Form 21-526) that he had a "back problem since service."  The Board finds that the contemporaneous normal examination and statement of lack of serious medical problem to be of greater probative weight than later assertions made during the course of an appeal from the denial of compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  The Veteran's statement indicating back problems continuously since service is therefore not credible.

Moreover, the initial April 1972 Roanoke Memorial Hospital admission note indicates that the Veteran was admitted with a two-week history of persistent low back and right leg pain.  The physician, Dr. Stevens, wrote that the Veteran "dates the onset of his difficulty to an episode of bowling at which time he began to notice discomfort in the low back."  (Emphases added.)  After examination, the diagnosis was acute lumbar disc disease.  The referring physician was noted as Dr. Keffer.  Dr. Stevens had indicated in a letter to Dr. Keffer dated one day earlier that the Veteran "certainly appears to have a herniated disc which may respond to a further program of bed rest in the hospital."  During his hospital admission, the Veteran underwent a lumbar laminectomy.  Dr. Stevens indicated that he tolerated the surgery well and was taken to the recovery room in good condition.  

The Board finds that the 1972 records are further evidence supporting its conclusion that the Veteran's allegation of chronic low back pain since service is not credible.  It is reasonable to conclude that had the Veteran been experiencing low back pain since 1969, which would have been approximately three years at the time of the 1972 incident, he would have made some reference to prior back pain.  However, based on what the examiner wrote, the Veteran's back pain had its onset at the time of the bowling incident.  For example, the examiner wrote that the Veteran reported the onset of his back pain while bowling, "at which time, he began to notice discomfort in the low back."  (Emphasis added.)  A two-week history of the back pain was also documented.  Such statements would indicate that the back pain had begun at that time in 1972.  The examiner's diagnosis of an acute lumbar disc disease further supports that the back disability had only very recently begun.

In July 1975, Dr. Stevens indicated that the Veteran was seen for evaluation of low back pain for the past two weeks.  He noted the prior surgery and wrote, "It is my impression that [the Veteran] has mild symptoms of possible recurrent disc disease."  At this time, the Veteran underwent another lumbar laminectomy and was again diagnosed with a herniated risk. 

Along with his August 1979 original compensation claim, the Veteran submitted a letter from Dr. Keffer indicating that he initially treated the Veteran in March 1972 with a history of recurrent low back pain over the previous five years, with an onset of the present episode being approximately three weeks prior.  This time frame, however, is not accurate, as five years prior would be approximately 1967, a time when the Veteran does not allege, and the evidence does not reflect, that he experienced back pain or other symptoms.  In fact, the April 1967 enlistment examination and the July and August 1968 examinations all indicate that the spine was normal.  In the April 1967, July 1968 and August 1968 Reports of Medical History (RMH), the Veteran indicated that he did not have arthritis or rheumatism or bone, joint, or other deformity.  In the July and August 1968 RMHs, the Veteran further indicated he had not had a history of recurrent back pain (this symptom was not included in the April 1967 RMH).  These medical records cover a period of 16 months showing that the Veteran denied arthritis and joint issues and specifically denied recurrent back pain.  

The Board finds that Dr. Keffer's letter of a five-year history of back pain prior to 1972 is inconsistent with the contemporaneous service treatment records, which show a denial of recurrent back pain in 1968, and the 1972 records, which show that the Veteran was reporting an "onset" of back pain and the beginning of back discomfort, which he attributed to the recent bowling incident that happened approximately two weeks ago.  In the April 1972 "Admission Note," Dr. Stevens diagnosed the Veteran with "acute" lumbar disc disease.  In the April 1972 discharge summary, Dr. Stevens wrote, "He dates the onset of his difficulty to an episode of bowling at which time, he began to notice discomfort in the low back."  There is nothing in the 1972 records that indicate that the Veteran was having ongoing back symptoms prior to the 1972 incident.  The Board finds that had the Veteran had ongoing back pain since his period of service, that would have been documented in the 1972 records, as a history of recurrent back pain would have been relevant.  Accordingly, the Board accords Dr. Keffer's statement of a prior five-year history of back pain (prior to 1972) no probative value.  The August 1979 letter was written on behalf of the Veteran's 1979 VA compensation claim for service connection for a low back disability, which may be why he alleged that the Veteran had a five-year history of back pain.  Regardless, as described above, his statement is inconsistent with the contemporaneous records (both the service treatment records and the 1972 private medical records), which records the Board accords high probative value because they were written contemporaneously with the time period in question.

Additionally, in reading Dr. Keffer's letter, the Board further finds that it supports neither continuous back symptoms since service nor a connection between the March and April 1972 diagnoses of acute lumbar disc disease and herniated disc and the in-service low back pain and strain.

Similarly, a July 2006 VA treatment note indicates that the Veteran reported a long history of low back pain dating back to 1962.  As this statement conflicts with both the Veteran's statements at separation and his later statements during the course of the appeal, it has no probative value.

Subsequent private and VA treatment records reflect multiple back symptoms and diagnoses, including degenerative disc disease, degenerative joint disease (DJD), i.e., arthritis, and ankylosing spondylitis.  Dr. Mirenda's July 1998 treatment note indicated that the Veteran "apparently has a long history of low back pain," but did not indicate the precise date of onset. 

The question of whether the Veteran's current back disability is related to the in-service back pain and strain is a medical one and the above evidence does not answer it.  There are three medical opinions that do address this question.  In a June 2008 letter, Dr. Capps wrote, "Having reviewed [the Veteran's] military records of injury dated December 2, 1969 and comparing his most recent conditions, I can conclude the current problems began while he was in the military service."  As conceded by the Veteran's representative in the post remand brief, Dr. Capps provided no rationale for his conclusion.  His opinion is therefore of little if any probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In a March 2009 letter, Dr. Blaylock indicated that he had examined the Veteran in March 2009 and previously in 2003.  Dr. Blaylock indicated that the Veteran's symptoms were consistent with progressive ankylosing spondylitis.  He wrote, "It is well known that these patients often present as young men with low back pain, and certainly his injury while in the Navy is most likely the earliest symptoms he had of his ankylosing spondylitis."  He added that he would "definitely consider that he should be service-connected for ankylosing spondylitis dating back to his time in the Navy."  He also noted that 20 percent of patients with ankylosing spondylitis will have a negative HLAB-27 test.  Dr. Bowman's treatment notes include a March 2003 letter in which he indicated that the Veteran had stated he was involved in a motor vehicle accident in May 2002, after which the Veteran experienced back pain.

In contrast, the May 2012 VA examiner, after reviewing the claims file and examining the Veteran, found that "there is not a 50 percent or better probability that any currently present low back disability originated during active service or are otherwise etiologically related to the Veteran's active service."  In her rationale, she noted the Veteran's statements to her that his back injury was caused when his leg caught in the narrowed ship door opening and he heard a pop and felt sharp pain and sought treatment.  She noted the negative physical examination findings a lack of subsequent treatment in the STRs.  She also noted the normal separation examination and lack of claim of medical injuries at separation.  She also noted the post-service treatment notes and Dr. Capps' letter and treatment records, which included a May 2002 motor vehicle accident after which the Veteran experienced back pain.  She noted that Dr. Capps did not provide a timeline or other findings showing a causal relationship between the current disability and the in-service injury.  She concluded that there was no evidence supporting a causal relationship between the Veteran's singular complaint of acute low back pain diagnosed as back sprain to the diseases diagnosed many years after service.  She also noted his post service occupational history involving moderate to heavy physical exertion.

The opinions of Dr. Blaylock and the May 2012 VA examiner are each entitled to some probative weight, as they each explained the reasons for their conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The May 2012 VA examiner's rationale is, however, more detailed.  She more thoroughly reviewed the Veteran's service and post service history and cited specific facts to support her conclusions, such as the mostly normal findings at the time of the in-service injury, the normal separation findings, and the post service history, while Dr. Blaylock alluded to it being "well known" that patients with ankylosing spondylitis often present as young men with low back pain, but did not cite any specific medical literature to support this assertion or relate it to the Veteran's specific case.  The Board therefore finds that the May 2012 VA examiner's opinions is entitled to greater probative weight than that of Dr. Blaylock.  The weight of the medical evidence is therefore against the Veteran's claim.

The Board must also consider the lay evidence.  As indicated by the Veteran in his December 2003 statement in support of claim (VA Form 21-4138), he believes that his current low back disability is related to the back injury he suffered in service in 1969.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  To the extent that the Veteran is competent to allege chronic low back pain since the 1969 injury he sustained, the Board does not find his statements credible for the reasons laid out in detail above.  To the extent that the Veteran is competent to opine on this etiological question, the probative value of the specific, reasoned opinion of the May 2012 VA examiner is of greater probative weight than the Veteran's general lay assertions.
 
For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a low back disability.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TDIU

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent. 38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's only service connected disability is his bilateral hearing loss, which is rated noncompensable.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b).  Although the Board cannot grant a TDIU in the first instance under this regulation, it must still determine whether a remand for referral to the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In the August 2008 VA Form, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran wrote that the disabilities that prevent him from securing or following substantially gainful employment were, "Back condition, Inner Ear, Left Foot, Allergies and Sinus Condition, Dyspnea."  As stated above, the only disability for which the Veteran is service connected is hearing loss.

On the May 2012 VA audiology examination, the only impact that the Veteran indicated his hearing loss had on his ordinary conditions of daily life, including ability to work, was that it was bothersome when watching television.  In his August 2008 formal claim for a TDIU, the Veteran indicated that he had worked as a bus driver and in a warehouse over the past five years and had four years of college.  He indicated that his inner ear had the effect of making him lose his balance, that he could not sit and stand in one area for very long, and that his back disability limited his ability in walking, sitting, and bending.

The above discussion reflects that neither the medical nor lay evidence indicates that the Veteran's bilateral hearing loss disability renders him unable to obtain or maintain substantially gainful employment.  The only effect of the bilateral hearing loss disability is that it is bothersome when watching television, and there is no indication that such limited difficulty hearing would render the Veteran unable to find a job similar to the type that he had previously performed, given his educational background which included four years of college.  Although the Veteran complained that his inner ear caused him to lose his balance, the Veteran is not in receipt of service connection for a disability of the inner ear, as opposed to hearing loss.  Thus, to the extent that the Veteran is competent to attribute loss of balance to his inner ear, this symptom is not a factor to be considered in determining whether the service connected disability of bilateral hearing loss causes unemployability. 

Additionally, the Veteran was awarded Social Security disability benefits based upon his back disability, and not hearing loss.  In fact, in the decision, which granted the disability benefits, the Administrative Law Judge (ALJ) described what the evidence showed, and there is no mention whatsoever of the Veteran's hearing loss, which is evidence that tends to show that such disability was not affecting the Veteran's employability.  The Board is aware that VA has only some of the Veteran's Social Security records, which does not include the Veteran's application, which would have shown what disability or disabilities upon the Veteran claimed he was unable to work; however, the Board finds it is reasonable for it to conclude that the Veteran did not include his hearing loss disability as a basis for seeking Social Security benefits; otherwise, the ALJ would have mentioned it in the decision.  Instead, the decision addresses only the Veteran's back disability and how that has impacted his ability to work over the years and the severity of the back disability.  Thus, the Board finds that the Veteran's main allegation of the inability to work relates to his back disability, which is not service connected, and not his hearing loss, which is further evidence against the claim for TDIU based upon hearing loss alone.

The Veteran has submitted evidence that states he is totally disabled, but that evidence is addressing the Veteran's back disability and not his hearing loss.  

For these reasons, the Board finds that referral to the Director of Compensation is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


